                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

Case No.        CV 20-2977-SVW (KS)                                                   Date: April 3, 2020
Title         Robin K. Cho v. Pelican Bay State Prison




Present: The Honorable:            Karen L. Stevenson, United States Magistrate Judge


                    Gay Roberson                                                  N/A
                    Deputy Clerk                                        Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                         Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On March 30, 2020, Petitioner, a California state prisoner proceeding pro se, filed a
Petition for Writ of Habeas pursuant to 28 U.S.C. § 2254 (the “Petition”). (Dkt. No. 1.) Petitioner
also filed a Request to Exceed Page Limits as the Petition with attachments comprises 148 pages.
(Dkt. No. 3.)1 Petitioner challenges his 2012 conviction and 2014 sentence for first degree murder
and two counts of second degree murder with special circumstance allegations and firearm
enhancements. (Petition at 2.) Petitioner is serving a sentence of life imprisonment without the
possibility of parole, plus 105 years to life. (Id.)

        The form petition indicates that Petitioner appealed the judgment of conviction to the
California Court of Appeal, which affirmed the judgment of conviction on June 21, 2017. He next
filed a Petition for Review with the California Supreme Court, which denied review on September
13, 2017. On May 15, 2018, Petitioner filed a habeas petition in the California Superior Court for
Los Angeles County (case no. BA354153), seeking relief on four grounds: ineffective assistance
of counsel; Brady violation; prosecutor’s use of perjured testimony; and false evidence used to
convict. (Id. at 4.) The Superior Court denied the petition on December 3, 2018. (Id.) Petitioner
then raised the same grounds in habeas petitions before the California Court of Appeal (case no.
B295245) and the California Supreme Court (case no. S256732). (Id.) The California Supreme
Court denied review on October 9, 2019. (Id. at 5.)

       In the instant Petition, when asked to state on what grounds Petitioner claims he is being
held in violation of the Constitution, laws, or treaties of the United States, and to identify the

1
         Because of the defects identified in the Petition, the Court declines to address the Request to Exceed Page
Limits in this Order to Show Cause.


CV-90 (03/15)                                 Civil Minutes – General                                     Page 1 of 3
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 20-2977-SVW (KS)                                       Date: April 3, 2020
Title       Robin K. Cho v. Pelican Bay State Prison


supporting facts for his claims, Petitioner wrote as to Grounds One through Four: “Please see
attached.” (Petition at 5-6.) Petitioner provided no additional information for any of the claims.
(See generally id. at 5.)

        Petitioner attached to the Petition what appears to be portions of his opening brief in the
California Court of Appeal, including a Table of Contents that sets out sixteen (16) separate
grounds for relief, including three claims of ineffective Assistance of Counsel (Grounds One
through Three); nine (9) separate grounds each labeled as “Trial Court Erred Ruling” (Grounds
Four through Thirteen); a “Brady Violation” (Ground Fourteen); Prosecutorial Misconduct
(Ground Fifteen); and Cumulative Effect of Multiple Errors (Ground Sixteen). (Petition at
CM/ECF Page ID 9.) Petitioner also attached photographs labeled as “Prosecution’ [sic] Latex
Glove Tip Evidence” (CM/ECF Page ID 48-50), and what appears to be his Petition for Writ of
Habeas Corpus filed with the California Supreme Court on July 5, 2019, including all of the
supporting documents filed with that petition, including photographs, declarations, and email
correspondence. (Petition at CM/ECF Page ID 52-136.) Petitioner’s attachments also include an
Order Denying Petition for Writ of Habeas Corpus issued by the Superior Court of the State of
California County of Los Angeles (Petition at CM/ECF Page ID 136-139), and an Order of the
Court of Appeal of the State of California dated denying his petition for writ of habeas corpus
(Petition at CM/ECF Page ID 140).

        According to the form habeas petition, Petitioner asserts only five grounds for relief.
(Petition at 5-6.) But when asked to identify the specific grounds for relief and any supporting
facts, Petitioner states, “Please see attached,” and the only attachment is Petitioner’s opening brief
in the California Court of Appeal, which, as stated above, includes at least sixteen different
arguments. Accordingly, the Court cannot determine which of Petitioner’s numerous arguments
raised before the California Court of Appeal he is presenting to this Court as grounds for federal
habeas relief.

        Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts, 28
U.S.C. foll. § 2254 (“Habeas Rules”), requires a district court to dismiss a petition without ordering
a responsive pleading where “it plainly appears from the petition and any attached exhibits that
the petition is not entitled to relief.” Habeas Rule 4. Additionally, Habeas Rule 2 requires, inter
alia, that the petition specify the grounds for relief, state the facts supporting each ground, state
the relief requested, be legible, and be signed under penalty of perjury by Petitioner. Because the


CV-90 (03/15)                           Civil Minutes – General                             Page 2 of 3
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

Case No.        CV 20-2977-SVW (KS)                                                     Date: April 3, 2020
Title         Robin K. Cho v. Pelican Bay State Prison


Petition does not clearly identify the legal and factual basis for Petitioner’s claims, the Petition is
subject to dismissal.

       IT IS THEREFORE ORDERED that Petitioner shall SHOW CAUSE no later than May 4,
2020 why the Petition should not be dismissed for failure to comply with Habeas Rule 2(c) and
Habeas Rule 4. Petitioner may discharge this Order by filing one of the following on or before the
May 4, 2020 deadline:

         (1) A signed Notice of Voluntary Dismissal pursuant to Fed. R. Civ. P. 41(a); or

         (2) A complete First Amended Petition that is signed, does not refer to or rely on any of
             Petitioner’s earlier pleading or its attachments, identifies with specificity each ground
             on which he seeks habeas relief, and articulates specific facts supporting each claim for
             habeas relief. If Petitioner elects to file a First Amended Petition, he may attach to that
             petition one or more of his state court briefs and refer to them for the supporting facts
             and law. However, he must also clearly and unambiguously identify for this Court,
             preferably in the form petition, the federal constitutional arguments he is raising
             for federal habeas relief.2

       Petitioner’s failure to timely comply with this Order and show cause why the Petition
should not be dismissed may result in a recommendation of dismissal pursuant to Habeas
Rule 4 and/or Local Rule 41-1 and Fed. R. Civ. P. 41.

       The Clerk is directed to send Petitioner the Central District’s form state habeas petition and
a copy of his Petition with attachments (Dkt. No. 1).

         IT IS SO ORDERED.

                                                                                                                    :
                                                                             Initials of Preparer          gr



2
          Petitioner is cautioned that “federal habeas corpus relief does not lie for errors of state law,” and “a federal
court is limited to deciding whether a conviction violated the Constitution, laws, or treaties of the United States.” See
Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). Accordingly, claims that aspects of Petitioner’s trial violated
California state court precedent or California state law are not cognizable on federal habeas review.


CV-90 (03/15)                                   Civil Minutes – General                                         Page 3 of 3
